          Case 1:21-cr-00071-ABJ Document 12 Filed 03/19/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :      CRIMINAL NO. 21-CR-71
               v.                            :
                                             :
KARL DRESCH                                  :
                                             :
                      Defendant.             :


         UNITED STATES’ SUPPLEMENTAL MOTION FOR PROTECTIVE ORDER

       In response to the Court’s minute order dated March 18, 2021, undersigned counsel for

the United States represents that defendant’s counsel, Jerry Ray Smith, does not oppose the

United States’ Motion for Protective Order, filed on March 17, 2021 (ECF No. 11). The United

States of America moves this Court for a protective order pursuant to Rule 16(d)(1) of the

Federal Rules of Criminal Procedure, seeking to prevent the dissemination or misuse of

discovery material, as set forth in the United States’ Motion (ECF No. 11).


                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY
                                             D.C. Bar No. 415793


                                             ____/s/ Jennifer L. Blackwell_______
                                             Jennifer Leigh Blackwell
                                             Assistant United States Attorney
                                             D.C. Bar No. 481097
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Phone: (202) 803-1590
                                             Jennifer.blackwell3@usdoj.gov
          Case 1:21-cr-00071-ABJ Document 12 Filed 03/19/21 Page 2 of 2



                                     CERTIFICATE OF SERVICE

       On this 19th day of March, 2021, a copy of the foregoing was served on counsel of record for the
defendant via the Court’s Electronic Filing System.




                                                      /s/ Jennifer L. Blackwell
                                                Jennifer Leigh Blackwell
                                                Assistant United States Attorney
                                                Jennifer Leigh Blackwell
                                                Assistant United States Attorney
                                                D.C. Bar No. 481097
                                                555 4th Street, N.W.
                                                Washington, D.C. 20530
                                                Phone: (202) 803-1590
                                                Jennifer.blackwell3@usdoj.gov




                                                   2
